Citation Nr: 0702983	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-04 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right hip bursitis.

3.  Entitlement to service connection for an asbestos-related 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to January 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision by the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for an 
asbestos-related disorder is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any on his part is required.


FINDINGS OF FACT

1.  A May 1998 rating decision denied service connection for 
bilateral hearing loss; the basis for the denial was that 
there was no competent evidence of hearing loss during 
service or of a nexus between current bilateral hearing loss 
and the veteran's service; the veteran did not timely perfect 
an appeal of that denial.

2.  Evidence received since the May 1998 rating decision is 
cumulative of evidence of record considered in that decision; 
does not bear directly and substantially upon the matter of a 
nexus between the veteran's hearing loss and his service; and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for bilateral hearing loss.

3.  Right hip bursitis was not manifested in service or for 
many years thereafter, and is not shown to be related to the 
veteran's service, or to any incident/injury therein.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1998 rating decision is 
not new and material, and the claim of service connection for 
bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

2.  Service connection for right hip bursitis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the May 2002 rating decision the appellant was 
advised of VA's duties to notify and assist in the 
development of the claim.  A February 2002 letter explained 
the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing and the evidence he 
was responsible for providing.  The letter also instructed 
him that since his claim for bilateral hearing loss had been 
subject to a previous final denial, in order for him to 
reopen his claim, he needed to submit new and material 
evidence and it explained what kind of evidence would be new 
and material.  Kent v Nicholson, 20 Vet. App. 1 (2006).  The 
February 2002 letter and February 2006 and May 2006 letters 
explained what the evidence must show to substantiate his 
claims.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency that may have occurred in the process.  

The Board notes that the January 2000 SOC set forth the 
amended regulation pertaining to new and material evidence.  
Additionally, the February 2006 VCAA letter contained 
language reflecting a standard closer to the new amended 
regulation than to the version applicable to the veteran's 
attempt to reopen.  Notwithstanding, the veteran has been 
advised of the proper language of the applicable regulation 
in the rating decision on appeal and of the evidence 
necessary to reopen his claim.  Thus, the Board finds that 
proceeding with the merits of this appeal would not result in 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

A March 2006 letter provided notice regarding criteria for 
increased ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  
However, such notice is not critical because the rating of a 
disability and effective date of an award have no 
significance when service connection is denied.  Finally, it 
is not alleged that the notice in this case was less than 
adequate.

Regarding the duty to assist, VA has obtained the veteran's 
service records, Social Security Administration records, and 
records of pertinent medical treatment.  The appellant has 
not identified any additional evidence pertinent to his 
claim.  The duty to assist by arranging for a VA examination 
or obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 3.159 
(c)(4)(iii).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for right hip 
bursitis because there is no evidence of pertinent pathology 
in service, and the initial findings of chronic pathology 
were several decades following service. Thus, while there are 
current findings of bursitis of the right hip, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of pertinent pathology in 
service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability many years after active duty, relating current 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2006).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).  Accordingly, VA has met its assistance 
obligations.  The appellant is not prejudiced by the Board's 
proceeding with appellate review.  

II.  Factual Background

Historically, a May 1998 rating decision denied service 
connection for bilateral hearing loss, finding that there was 
no competent evidence of hearing loss during service or of a 
nexus between current bilateral hearing loss and the 
veteran's service.  The veteran filed a notice of 
disagreement (NOD) with that rating decision; however, 
following issuance of a statement of the case in January 
2000, he did not timely submit a substantive appeal in the 
matter.

The evidence of record at the time of the May 1998 rating 
decision included the veteran's service medical records.  
Physical examination and audiometry readings dated in July 
1968 and August 1969 did not reflect any complaints or 
findings of hearing loss in either ear.  The August 1969 
separation examination also noted normal ear examination.  
Audiometry report dated in August 1997 noted moderate-severe 
sensorineural hearing loss bilaterally, with the veteran's 
reported history of military exposure to noise from tanks and 
rifle ranges.  A December 1997 statement from a physician 
with a specialty in ear, nose, and throat disorders noted the 
veteran's history of exposure to noise from infantry and 
firearms during service as well as in post-service employment 
in sheet metal work for seven years.  The physician stated 
that the veteran had sensorineural hearing loss in both ears 
compatible with history of noise exposure.  

The current claim to reopen was received in May 2001.

The relevant evidence received since the May 1998 rating 
decision includes a September 1974 pre-employment examination 
report that includes audiometric readings showing that the 
veteran did not have hearing loss in either ear by VA 
standards.  Private medical records dated in February and 
March 2000 noted the veteran's reported history of hearing 
loss since 1975.  The March 2000 examination report noted a 
diagnosis of bilateral nerve deafness.  A December 2000 
letter from the State of Washington Department of Labor and 
Industries informed the veteran that his claim for workers' 
compensation for occupational noise-induced hearing loss had 
been allowed, with the date of onset noted as January 1982.

The service medical records do not show any right hip injury 
or complaints.  The service separation examination noted 
normal musculoskeletal and lower extremity examinations.  On 
a private medical record dated in March 1999, the veteran 
reported a history of right hip pain for several years.  
Examination showed excellent range of motion, with tenderness 
over the posterior aspect of the greater trochanter 
bilaterally.  The assessment was right greater than left 
trochanteric bursitis.  

III.  Legal Criteria and Analysis

As noted above, the issue of entitlement to service 
connection for bilateral hearing loss was denied by the RO in 
May 1998.  The veteran was properly notified of that decision 
and of his appellate rights.  He filed an NOD with that 
rating decision, however, following issuance of a statement 
of the case in January 2000, he did not timely submit a 
substantive appeal.  Accordingly, it is final.  38 U.S.C.A. 
§ 7105.  Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  Id.  However, a claim on which 
there is a final decision may be reopened if new and material 
evidence is received.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
before that date.  Hence, the new 38 C.F.R. § 3.156(a) does 
not apply.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss (as organic disease of the nervous 
system) will be presumed if such disease becomes manifest to 
a compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

New and Material Evidence/Bilateral Hearing Loss

The pre-employment medical examination report, the private 
medical records, and the workers' compensation claim letter 
are "new" in they were not before the RO at the time of the 
May 1998 rating decision.  However, as they do not tend to 
relate the veteran's hearing loss to service, they do not 
bear specifically on the matter under consideration, and are 
not material.

Regarding the veteran's own opinion/assertions that he has 
hearing loss disability related to service, such opinion is 
not competent evidence, as he lacks medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, no item of evidence received since the RO's May 1998 
rating decision bears directly and substantially upon the 
specific matter at hand, or is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for bilateral hearing loss.  In fact, 
to the extent that competent evidence received since May 1998 
does address the matter of the etiology of the veteran's 
hearing loss, it is counter to the veteran's claim (as it 
attributes the veteran's hearing loss to postservice 
occupational (sheet metal work) noise exposure.  Accordingly, 
the additional evidence received since May 1998 is not "new 
and material evidence," and the claim of service connection 
for bilateral hearing loss may not be reopened.

Right Hip Bursitis

The veteran's right hip bursitis was first noted in 1999, 
nearly three decades following his separation from service, 
and the physician who diagnosed the condition noted that the 
veteran had experienced hip pain for "several years."  
There is no competent medical evidence of record of a nexus 
between the current right hip disability and the veteran's 
period of active duty.

The veteran's assertion that his right hip bursitis is 
related to his period of active duty service amounts to an 
opinion about a matter of medical causation.  There is no 
indication from the record that the veteran has medical 
training or expertise.  As noted above, because he is a 
layperson, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu, 
supra.  

For the reasons discussed above, the claim for service 
connection for right hip bursitis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).
ORDER

The appeal to reopen a claim of service connection for 
bilateral hearing loss is denied.

Service connection for right hip bursitis is denied.


REMAND

The veteran seeks service connection for a respiratory 
disability claimed as due to asbestos exposure in service.  
Specifically, he asserts asbestos exposure doing repair work 
in motor pool areas in Germany and repairing barracks at Fort 
Lewis.  His service personnel records show job titles of 
light truck driver, assistant gunner, armor crewman, armor 
tanker, and pipefitter helper, but do not specifically note 
his duties.  The veteran also reported that after service he 
worked in a large area where asbestos removal work was taking 
place.

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA must analyze the veteran's 
claim under the guidelines set forth in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (January 31, 1997).  See Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The Board notes these provisions 
were recently rescinded and are now found at M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, which was effective 
from December 13, 2005.  The guidelines provide, in part, 
that the clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal disease; 
that VA is to develop any evidence of asbestos exposure 
before, during and after service; and that determination must 
be made as to whether there is a relationship between 
asbestos exposure and the claimed disease, keeping in mind 
the latency period and exposure information.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, Vet. App. 
428 (1993).

A June 2001 private medical record indicates the veteran has 
clear radiographic evidence of prior asbestos exposure in the 
form of plaques.  The examiner noted that the veteran 
reported employment history (presumably after separation from 
service) that included installing duct work and insulation.  
A CT scan in July 2001 showed extensive calcified bilateral 
pleural plaques consistent with previous asbestos exposure.  
The veteran also has a significant smoking history.

A medical opinion is required to determine whether the 
veteran's condition is related to exposure to asbestos in 
service or post-service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should take appropriate action to 
develop evidence of the veteran's asbestos 
exposure before, during, and after his active 
service, to specifically include seeking 
information as to whether any barracks at Fort 
Lewis during the period from June 1968 to January 
1970 were constructed of materials containing 
asbestos.  

2.  The RO should then arrange for the veteran to 
be examined by a pulmonary specialist to 
determine the current nature and likely etiology 
of his lung disease.  His claims folder must be 
reviewed by the examiner in conjunction with the 
examination.  Any indicated studies should be 
conducted.  Based on the examination and review 
of the record, the examiner should provide a 
medical opinion as to whether the veteran, at 
least as likely as not, has any lung disability 
due to asbestos exposure.  If it is found that 
the veteran does have asbestos-related 
disability, the examiner should further opine 
whether such disability is, at least as likely as 
not, related to asbestos exposure in service.  
The examiner should specifically comment upon the 
role of post-service asbestos exposure.  The 
examiner must explain the rationale for all 
opinions given.
3.  The RO should then readjudicate the matter of 
entitlement to service connection for an 
asbestos-related disorder.  If the claim remains 
denied, the RO should issue an appropriate 
supplemental SOC, and give the veteran and his 
representative the opportunity to respond.  The 
case should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


